[Cite as State v. Perin, 2019-Ohio-4817.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       ATHENS COUNTY


STATE OF OHIO,                              :      Case No. 18CA20

        Plaintiff-Appellee,                 :

v.                                          :      DECISION AND
                                                   JUDGMENT ENTRY
NEIL PERIN,                                 :

     Defendant-Appellant.       :     RELEASED 11/14/2019
______________________________________________________________________
                            APPEARANCES:

Alex F. Kochanowski, for appellant.

Lisa A. Eliason, Athens City Law Director, and Jessica L. Branner, Athens City
Prosecutor, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}     Neil Perin pleaded guilty to one count of domestic violence, a first-degree

misdemeanor. In a March 6, 2018 journal entry, the court found him guilty, sentenced

him to a jail term of 180 days and a fine of $1,000, and suspended the jail term and

$900 of the fine subject to conditions. In a May 9, 2018 journal entry, the court imposed

the 180-day suspended sentence. Perin now appeals from these entries.

        {¶2}     Perin contends that his guilty plea was not knowing, intelligent, or

voluntary because the trial court failed to engage in a colloquy with him to inform him of

the consequences of the plea and the constitutional rights he would waive by pleading

guilty. Because Perin pleaded guilty to a petty offense, Crim.R. 11(E) required only that

the court inform Perin of the effect of the guilty plea, i.e., that it is a complete admission
Athens App. No. 18CA20                                                                     2


of guilt. The record reflects that the court provided Perin with the required information.

Accordingly, we reject this argument.

      {¶3}   Next, Perin asserts that the prosecutor made unsubstantiated statements

to his wife about him being unfaithful and to the court about him violating a no contact

order to coerce his guilty plea. The record contains no evidence the prosecutor made

unsubstantiated statements to Perin’s wife about infidelity. Moreover, the prosecutor

made the statement about the violation of the no contact order after Perin entered his

guilty plea, so it could not have impacted his plea. Therefore, we reject this argument.

      {¶4}   Perin also maintains that trial counsel provided ineffective assistance

when counsel failed to object to a deficient plea colloquy, failed to advise him about his

constitutional rights and the consequences of the guilty plea, and failed to present

potential evidence of prosecutorial misconduct. As a result, Perin contends that his plea

was not knowing, intelligent, or voluntary. Because the trial court complied with Crim.R.

11(E), any objection to the plea colloquy would have been futile. The fact that the

record does not reflect whether counsel explained certain matters to Perin does not

show counsel failed to do so. Moreover, Perin’s speculation that counsel could have

introduced evidence to establish prosecutorial misconduct is insufficient to establish the

prejudice component of an ineffective assistance claim. Thus, we reject this argument.

      {¶5}   Finally, Perin argues that the trial court erred when it denied his first post-

sentence motion to withdraw his guilty plea. However, Perin did not file a timely notice

of appeal from the June 25, 2018 final, appealable order that denied the motion.

Therefore, we lack jurisdiction to consider this claim, dismiss it, and affirm the

judgments from which he did appeal.
Athens App. No. 18CA20                                                                        3


                          I. FACTS AND PROCEDURAL HISTORY

          {¶6}   Perin and his family lost their home in a fire and began to live intermittently

in a hotel. On February 2, 2018, a hotel employee received a voicemail from Perin’s

wife which appeared to record an incident in which Perin had physically harmed her. An

officer spoke to Perin’s wife and purportedly observed that she had physical injuries.

Perin was charged via complaint with one count of domestic violence in violation of R.C.

2919.25(A), a first-degree misdemeanor. Prior to Perin’s video arraignment, a

Southeastern Ohio Regional Jail employee played a video for Perin and other inmates

awaiting arraignment in which the trial court judge explained the pleas of guilty, not

guilty, and no contest. Relevant here, the judge stated that “a plea of guilty means you

admit the charge. If you enter a plea of guilty, you’re doing away with the need for any

proof in your case as the plea is a complete admission of guilt.” Perin pleaded not

guilty.

          {¶7}   Regarding the issue of bond, Perin acknowledged he had been charged

with domestic violence in the past but asserted the charges had been dropped “because

they were not true.” He asked the court to consider the fact that his wife had “denied

the charges,” had denied any fear of harm, and wanted him to be released. Perin also

asked the court to consider that he needed to handle the home insurance claim,

perform duties on the couple’s farm, assist with the operation of their food truck, and

help care for their three young children. Perin’s wife told the court she agreed “with

everything” Perin had said. The court set bond and ordered that Perin have no contact

with his wife.     Perin and his wife later requested removal of the no contact order
Athens App. No. 18CA20                                                                 4


emphasizing the hardship it had caused, particularly regarding their finances. The trial

court rejected these requests due to safety concerns.

      {¶8}   During the second pre-trial hearing, Perin changed his plea.       Defense

counsel stated:

      At this time, Mr. Perin would enter a guilty plea to the domestic violence.
      It has been noted on the record several times that Ms. Perin did not report
      this, she claimed that nothing happened, there was an argument between
      the two but that it wasn’t—there wasn’t any violence in that situation.
      Based upon more information, though, it seems like it is necessary at this
      time to go ahead and plea to the charge. We would ask that you follow
      the joint agreement of the parties in the case, your honor.

The court asked Perin, “[D]o you wish to enter a plea of guilty to the domestic violence

charge?” He said, “Yes.” The court then asked whether Perin wanted to say anything

else before it moved on to sentencing, but he did not. The trial court accepted the plea,

found Perin guilty, and imposed a sentence of 180 days in jail and a $1,000 fine. The

court suspended the jail term and $900 of the fine on the conditions that Perin not

violate the law for two years, complete a Domestic Violence Intervention Program, and

provide proof of the disposition of firearms from the house fire within thirty days. The

court memorialized its decision via journal entry on March 6, 2018.

      {¶9}   In April 2018, the state moved to impose the suspended sentence

asserting Perin failed to remain a law-abiding citizen because he had been charged with

felony abduction and domestic violence offenses, failed to comply with the Domestic

Violence Intervention Program assessment, and failed to provide proof of the disposition

of firearms. On May 9, 2018, the court issued a journal entry which stated that Perin

had stipulated to the motion to impose and that the court imposed the 180-day

suspended sentence with credit for time served.
Athens App. No. 18CA20                                                                                     5


        {¶10} On June 20, 2018, Perin filed a “Notice of Withdrawl [sic]” stating that he

“gives notice of his withdrawl [sic] of guilty pleas for both the Domestic Violence and

failure to Remain a Law Abiding citizen.” The court treated the notice as a motion to

withdraw a plea and denied it on June 25, 2018, for “failure to state grounds.” Perin

then filed a second motion to withdraw which stated grounds for the motion. Before the

court ruled on that motion, Perin filed a notice of appeal from the March 6, 2018 entry

and the May 9, 2018 entry. We dismissed the appeal as untimely but later granted

Perin’s motion for reconsideration and request for delayed appeal.1

                                  II. ASSIGNMENTS OF ERROR

        {¶11} Perin presents four assignments of error:

        I. The Trial Court Erred When it Failed to Provide Appellant with A Plea
        Colloquy, Therefore, Failing to Inform Appellant of the Consequences of
        His Plea and The Constitutional Rights Appellant was Waiving, Thus,
        Appellant’s Plea Was Not Knowingly, Voluntarily, and Intelligently Entered.

        II. The Trial Court Erred in Denying Appellant’s Motion to Withdraw his
        Guilty Plea, Which Was Entered into Unknowingly, Involuntarily, and
        Unintelligently under the Sixth and Fourteenth Amendments of the Ohio
        and United States Constitutions.

        III. Appellant Received Ineffective Assistance of Counsel In Violation of
        his Sixth and Fourteenth Amendment Rights Under the Ohio and United
        States Constitutions, Resulting In An Unintelligent and Unknowing Plea.



1 It appears that Perin may have completed his sentence and paid his fine. The Supreme Court of Ohio
has held: “Where a defendant, convicted of a criminal offense, has voluntarily paid the fine or completed
the sentence for that offense, an appeal is moot when no evidence is offered from which an inference can
be drawn that the defendant will suffer some collateral disability or loss of civil rights from such judgment
or conviction.” State v. Wilson, 41 Ohio St.2d 236, 325 N.E.2d 236 (1975), syllabus. This holding is
limited to misdemeanor convictions. Cleveland Hts. v. Lewis, 129 Ohio St.3d 389, 2011-Ohio-2673, 953
N.E.2d 278, ¶ 19, citing State v. Golston, 71 Ohio St.3d 224, 227, 643 N.E.2d 109 (1994). The court later
explained that “the collateral-consequences exception to mootness applies in cases in which the
collateral consequence is imposed as a matter of law.” Cyran v. Cyran, 152 Ohio St.3d 484, 2018-Ohio-
24, 97 N.E.3d 487, ¶ 9. Perin’s conviction subjected him to a collateral consequence pursuant to 18
U.S.C. 922(g)(9), which makes it unlawful for an individual “who has been convicted in any court of a
misdemeanor crime of domestic violence, to * * * possess in or affecting commerce, any firearm or
ammunition[.]” See State v. Fletcher, 9th Dist. Summit No. 23838, 2008-Ohio-3105, ¶ 11.
Athens App. No. 18CA20                                                                     6


          IV. Appellant was Denied Due Process and Fair Trial Due to Prosecutorial
          Misconduct, in Violation of His Fifth and Fourteenth Amendment Rights
          Under the Ohio and United States Constitution.

For ease of discussion, we address the assignments of error out of order.

                            III. COMPLIANCE WITH CRIM.R. 11

          {¶12} In the first assignment of error, Perin contends that his guilty plea was not

knowing, intelligent, or voluntary because the trial court failed to engage in a Crim.R. 11

plea colloquy with him. Specifically, Perin asserts that the court failed to inform him of

the consequences of the plea or the constitutional rights he would waive by pleading

guilty.

          {¶13} “ ‘When a defendant enters a plea in a criminal case, the plea must be

made knowingly, intelligently, and voluntarily. Failure on any of those points renders

enforcement of the plea unconstitutional under both the United States Constitution and

the Ohio Constitution.’ ” State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897

N.E.2d 621, ¶ 7, quoting State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450

(1996). “In determining whether a guilty * * * plea was entered knowingly, intelligently,

and voluntarily, an appellate court examines the totality of the circumstances through a

de novo review of the record to ensure that the trial court complied with constitutional

and procedural safeguards.” State v. Willison, 4th Dist. Athens No. 18CA18, 2019-

Ohio-220, ¶ 11.

          {¶14} “Crim.R. 11 governs the entering of pleas.” State v. Jones, 116 Ohio

St.3d 211, 2007-Ohio-6093, 877 N.E.2d 677, ¶ 6.              “A trial court’s obligations in

accepting a plea depend upon the level of offense to which the defendant is pleading.”
Athens App. No. 18CA20                                                                    7


Id. Pursuant to Crim.R. 11(C)(2), in a felony case, the trial court “shall not accept a plea

of guilty or no contest without first addressing the defendant personally” and:

       (a) Determining that the defendant is making the plea voluntarily, with
       understanding of the nature of the charges and of the maximum penalty
       involved, and if applicable, that the defendant is not eligible for probation
       or for the imposition of community control sanctions at the sentencing
       hearing.

       (b) Informing the defendant of and determining that the defendant
       understands the effect of the plea of guilty or no contest, and that the
       court, upon acceptance of the plea, may proceed with judgment and
       sentence.

       (c) Informing the defendant and determining that the defendant
       understands that by the plea the defendant is waiving the rights to jury
       trial, to confront witnesses against him or her, to have compulsory process
       for obtaining witnesses in the defendant’s favor, and to require the state to
       prove the defendant’s guilt beyond a reasonable doubt at a trial at which
       the defendant cannot be compelled to testify against himself or herself.

       {¶15} The procedure is less elaborate in a misdemeanor case, particularly one

such as this which involves a petty offense, i.e., a misdemeanor for which the penalty

prescribed by law does not include confinement for more than six months. See Crim.R.

2(C)-(D); R.C. 2919.25(D)(2) (violation of R.C. 2919.25(A) is generally a first-degree

misdemeanor); R.C. 2929.24(A)(1) (jail sentence for first-degree misdemeanor is “not

more than one hundred eighty days”). Crim.R. 11(E) states: “In misdemeanor cases

involving petty offenses the court may refuse to accept a plea of guilty or no contest,

and shall not accept such pleas without first informing the defendant of the effect of the

plea of guilty, no contest, and not guilty.” In construing this rule, the Supreme Court of

Ohio has stated: “In accepting a plea to a misdemeanor involving a petty offense, a trial

court is required to inform the defendant only of the effect of the specific plea being

entered.” Jones at paragraph one of the syllabus, construing Crim.R. 11(E).
Athens App. No. 18CA20                                                                   8


      {¶16} “ ‘To satisfy the requirement of informing a defendant of the effect of a

plea, a trial court must inform the defendant of the appropriate language under Crim.R.

11(B).’ ” State v. Dick, 4th Dist. Adams No. 17CA1049, 2018-Ohio-2207, ¶ 29, quoting

Jones at paragraph two of the syllabus. Thus, the court shall not accept a guilty plea

without first informing the defendant that “[t]he plea of guilty is a complete admission of

the defendant’s guilt.” Crim.R. 11(B)(1). Unlike Crim.R. 11(C)(2)(b), Crim.R. 11(E)

does not require that the court address the defendant personally when it informs him of

the effect of the plea or determine that the defendant understands the effect of the plea.

      {¶17} Although strict compliance with Crim.R. 11(E) is preferred, substantial

compliance is sufficient because “[i]nforming a defendant of the effect of his or her plea

is a nonconstitutional right[.]” State v. Walton, 4th Dist. Washington No. 13CA9, 2014-

Ohio-618, ¶ 19, citing State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d

51, ¶ 12. “ ‘Substantial compliance means that under the totality of the circumstances

the defendant subjectively understands the implications of his plea and the rights he is

waiving.’ ” Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, at ¶ 15,

quoting State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990).

      {¶18} Here, the trial court strictly complied with Crim.R. 11(E) when it informed

Perin that a guilty plea is a complete admission of guilt in the pre-arraignment video.

The rule required nothing further. Although the court did not repeat the information

when Perin changed his plea from not guilty to guilty, Crim.R. 11(E) requires only that a

court inform the defendant of the effect of the plea being entered sometime before

accepting the plea. The rule does not mandate that the court provide the information at

the same hearing in which the plea is entered. See Jones, 116 Ohio St.3d 211, 2007-
Athens App. No. 18CA20                                                                    9


Ohio-6093, 877 N.E.2d 677, at ¶ 20, fn. 3 (stating in dicta that “Crim.R. 11(E) requires

that a trial court inform the defendant of the effect of the plea before accepting a no

contest or guilty plea. It does not, however, require that this information be necessarily

given at the same hearing. * * * [T]rial courts often conduct mass arraignment hearings

in which defendants are informed of their constitutional rights as well as the effect of the

plea of guilty, no contest, and not guilty”); State v. Arnold, 7th Dist. Monroe No. 08 MO

7, 2009-Ohio-2649, ¶ 21 (“trial court complies with Crim.R. 11(E) when it explains the

effect of a plea during an arraignment” but not during the change of plea hearing).

       {¶19} Accordingly, we overrule the first assignment of error.

                         IV. PROSECUTORIAL MISCONDUCT

       {¶20} In the fourth assignment of error, Perin contends that he was denied due

process and a fair trial due to prosecutorial misconduct.          Perin asserts that the

prosecutor made unsubstantiated statements to his wife about him being unfaithful and

to the court about him violating the no contact order. He claims that the prosecutor

used these allegations to “coerce” him into entering a guilty plea, “which was ultimately

entered into under the duress of losing everything [he] and [his wife] built together as a

family and business owners.” He states that the prosecutor’s “personal biases should

have required recusal and without said bias, the charge would have been dropped as

[his wife] stated was her wish as she maintained that no violence occurred and [he] did

not harm her.”

       {¶21} “The standard for prosecutorial misconduct is whether a prosecutor’s

remarks are improper and, if so, whether those remarks prejudicially affected an
Athens App. No. 18CA20                                                                   10


accused’s substantial rights.” State v. Beebe, 4th Dist. Hocking No. 10CA2, 2011-Ohio-

681, ¶ 16.

       {¶22} There is no evidence the prosecutor made unsubstantiated statements to

Perin’s wife about him being unfaithful, let alone any evidence that this alleged

misconduct somehow influenced the plea. Perin cites the following statement defense

counsel made during the first pre-trial hearing: “I heard information this morning that

[the prosecutor] is speaking to Ms.—Mrs. Perin about allegations of her husband

cheating on her, which are completely outside the scope of her duties, I believe. And I

think you’ll hear more from the Victims’ Advocate regarding that information.” However,

the advocate did not discuss this issue, and defense counsel did not follow up with any

evidence showing the information she had heard was accurate. The topic was not

mentioned when Perin changed his plea.

       {¶23} The record also does not support the assertion that the prosecutor made

unsubstantiated statements to the court about Perin violating the no contact order to

coerce him into pleading guilty. Perin cites a statement the prosecutor made to the

court after he pleaded guilty about having information that Perin had been seen with his

wife. We fail to see how a statement the prosecutor made after Perin entered his guilty

plea could have influenced the plea.

       {¶24} Finally, the record does not support the assertion that the prosecutor

harbored a personal bias against Perin or that but for this supposed bias, the charge

would have been dropped. Even though Perin’s wife denied that any violence had

occurred, it does not necessarily follow that the state lacked other evidence that justified

continued prosecution.
Athens App. No. 18CA20                                                                   11


       {¶25} Accordingly, we overrule the fourth assignment of error.

                    V. INEFFECTIVE ASSISTANCE OF COUNSEL

       {¶26} In the third assignment of error, Perin contends that trial counsel provided

ineffective assistance that resulted in his plea being unintelligent and unknowing. He

asserts that counsel “failed to present potential evidence of prosecutorial misconduct

concerning the prosecution’s communications with [his] wife during the course of pre-

trial and the plea proceedings.” He also asserts that counsel failed to object to the trial

court’s failure “to advise [him] of his constitutional rights and to obtain a knowing,

voluntary, and intelligent waiver of those rights.” Perin further states that “the record

does not reflect that counsel or the court properly informed [him] of his constitutional

rights and the consequences of entering plea [sic] in regards to the waiver of those

rights.”

       {¶27} To prevail on an ineffective assistance claim, an appellant must show: “(1)

deficient performance by counsel, i.e., performance falling below an objective standard

of reasonable representation, and (2) prejudice, i.e., a reasonable probability that, but

for counsel’s errors, the proceeding’s result would have been different.” State v. Short,

129 Ohio St.3d 360, 2011-Ohio-3641, 952 N.E.2d 1121, ¶ 113, citing Strickland v.

Washington, 466 U.S. 668, 687-688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

Failure to satisfy either part of the test is fatal to the claim. See Strickland at 697. The

appellant has the burden of proof “because in Ohio, a properly licensed attorney is

presumed competent.” State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, 860

N.E.2d 77, ¶ 62. In reviewing an ineffective assistance claim, we “must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable
Athens App. No. 18CA20                                                                    12


professional assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action ‘might be considered sound trial

strategy.’ ” Strickland at 689, quoting Michel v. Louisiana, 350 U.S. 91, 101, 76 S.Ct.

158, 100 L.E. 83 (1955).

       {¶28} Perin failed to satisfy his burden to show ineffective assistance of counsel.

As we explained in Section III, Crim.R. 11(E) did not require that the court engage in a

colloquy with Perin about the constitutional rights he was waiving by pleading guilty.

The failure to make a futile objection does not constitute deficient performance. State v.

Spencer, 4th Dist. Pickaway No. 19CA6, 2019-Ohio-3800, ¶ 18.              The fact that the

record does not reflect whether counsel explained certain matters to Perin does not

demonstrate that counsel failed to do so. Moreover, Perin only speculates that defense

counsel could have found and presented evidence of prosecutorial misconduct.

“Speculation is insufficient to establish the prejudice component of an ineffective-

assistance-of-counsel claim.” State v. Anderson, 4th Dist. Lawrence No. 17CA6, 2018-

Ohio-2013, ¶ 34. We overrule the third assignment of error.

                      VI. MOTION TO WITHDRAW GUILTY PLEA

       {¶29} In the second assignment of error, Perin contends that the trial court erred

when it denied his first post-sentence motion to withdraw his guilty plea.

       {¶30} “[A] trial court’s order denying a post-sentence Crim.R. 32.1 motion to

withdraw a plea constitutes a final appealable order.” State v. Damron, 4th Dist. Scioto

No. 10CA3375, 2011-Ohio-165, ¶ 7. App.R. 4(A)(1) states that “a party who wishes to

appeal from an order that is final upon its entry shall file the notice of appeal required by

App.R. 3 within 30 days of that entry.” Pursuant to App.R. 3(D): “The notice of appeal *
Athens App. No. 18CA20                                                                    13


* * shall designate the judgment, order or part thereof appealed from[.]” “ ‘If a party fails

to file a notice of appeal within thirty days as required by App.R. 4(A), we do not have

jurisdiction to entertain the appeal. The timely filing of a notice of appeal under this rule

is a jurisdictional prerequisite to our review.’ ” State v. Saunders, 4th Dist. Scioto No.

17CA3804, 2018-Ohio-1127, ¶ 8, quoting Hughes v. A & A Auto Sales, Inc., 4th Dist.

Lawrence No. 08CA35, 2009-Ohio-2278, ¶ 7.

       {¶31} Perin did not timely file a notice of appeal from the June 25, 2018 order

denying his first motion to withdraw. Although Perin filed a notice of appeal within 30

days of the entry of that decision, the notice designated the judgments appealed from

as the March 6, 2018 entry and the May 9, 2018 entry. As a result, we lack jurisdiction

to consider the second assignment of error and dismiss it.

                                    VII. CONCLUSION

       {¶32} We overrule the first, third, and fourth assignments of error, dismiss the

second assignment of error, and affirm the trial court’s judgments.

                                                           APPEAL DISMISSED IN PART
                                                          AND JUDGMENTS AFFIRMED.
Athens App. No. 18CA20                                                                      14


                                    JUDGMENT ENTRY

     It is ordered that the APPEAL IS DISMISSED IN PART AND JUDGMENTS ARE
AFFIRMED and that Appellant shall pay the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Athens
County Municipal Court to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Abele, J.: Concur in Judgment and Opinion.


                                           For the Court


                                           BY: ________________________
                                               Michael D. Hess, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.